Citation Nr: 0629174	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  03-18 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Bartholin's cyst, 
status post marsupialization.  

2.  Entitlement to an initial disability rating greater than 
10 percent for chronic iritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1983 to 
January 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran indicated in a December 2005 statement that she 
wished to testify at an RO hearing; however, her hearing 
request was withdrawn by statement dated March 2006

The Board notes that the RO incorrectly characterized the 
veteran's May 2002 notice of disagreement, in response to its 
February 2002 decision to deny service connection for 
Bartholin's cyst, as a request to reopen the claim.  As such, 
the Board is addressing the issue of service connection for 
Bartholin's cyst on the merits and forgoing a new and 
material evidence analysis.    


FINDINGS OF FACT

1.  The veteran's Bartholin's cyst, status post 
marsupialization, was not incurred or aggravated in service 
from February 1983 to January 1986.

2.  The veteran's most recent examination shows her best 
corrected visual acuity was far 20/20, near 20/20 in the 
right eye and far 20/25 +1, near 20/20 in the left eye.  

CONCLUSIONS OF LAW

1.  Service connection for Bartholin's cyst, status post 
marsupialization, is not established.  38 U.S.C.A. §§ 1131, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for an initial disability rating greater 
than 10 percent for chronic iritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.124a, Diagnostic Code 6003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

The veteran claims that her Bartholin's cyst was aggravated 
during her period of active service from February 1983 to 
January 1986.  The cyst predated the veteran's period of 
active service.  In a November 1982 Report of Medical 
History, the veteran reported that she was afflicted by the 
cyst since age 20.  She underwent a marsupialization 
procedure in May 2000 in an attempt to cure the cyst, but 
still complains that she experiences occasional swelling and 
pain with intercourse.  

In a March 2006 VA gynecological examination, the examiner 
did not note any Bartholin cysts upon examination, but 
instead observed that the area on the right of the 
Bartholin's gland was scarred and tender.  The examiner 
concluded that the veteran's current dyspareunia is caused by 
scarring from both infection and treatment of the abscess, 
but that the abscess was most likely caused by infection 
rather than a result of her military service.  The Board 
finds this medical opinion is entitled to great probative 
weight, is fully supported by the post-service and service 
medical record (which is found, as a whole to provide 
evidence against this claim), and provides evidence against 
this claim. 

As there is no competent medical evidence that establishes a 
nexus between active service and the Bartholin's cyst, direct 
service connection is not in order.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  There is also no indication that a 
preexisting disorder was aggravated by service.  While lay 
persons are competent to relate and describe the symptoms 
they observe, competent medical evidence must be provided by 
a competent medical or psychiatric professional.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Therefore, the preponderance of the evidence is against 
service connection for Bartholin's cyst, status post 
marsupialization.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 
C.F.R. §§ 3.303, 3.307(a)(3).

Initial Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's iritis has been evaluated under 38 C.F.R. § 
4.84a, Diagnostic Code 6003, which utilizes general rating 
criteria for diseases of the eye.  Specifically, iritis in 
chronic form is rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
A minimum rating of 10 percent is to be assigned during 
active pathology.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating for 
visual acuity.  38 C.F.R. § 4.75.  A compensable rating for 
loss of visual acuity requires that corrected vision at least 
be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 
4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase 
in 10 percent increments according to the levels of vision 
impairment with the greatest award of 100 percent assignable 
for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), 
Diagnostic Codes 6063-6078.

Here, the veteran has been service connected for chronic 
iritis with a 10 percent disability rating since June 1995.  
In March 2006, the veteran was afforded a VA eye examination 
for compensation purposes.  It was noted that the veteran had 
a history of recurrent iritis in her left eye since 1983 and 
is treated with steroid eye drops with each recurrence.  
Furthermore, she has had no laser treatment and no ocular 
surgery.  

Examination revealed that uncorrected visual acuity was far 
20/20 -1, near 20/25 in the right eye and far 20/50 +2, near 
20/25 in the left eye.  The best corrected visual acuity was 
far 20/20, near 20/20 in the right eye and far 20/25 +1, near 
20/20 in the left eye.  There was no diplopia or visual field 
defect present, nor any iris scarring on the left eye.  
External examination on the left eye showed moderate 
conjunctival injection but no purulent exudate.  Intraocular 
tension was 13 bilaterally.  The pupils were normally 
reactive to light and accommodation.

An earlier April 2001 examination revealed that uncorrected 
visual acuity was far 20/30, near 20/30 in the right eye and 
far 20/25, near 20/25 in the left eye.  The best corrected 
visual acuity was far 20/20, near 20/20 in the right eye and 
far 20/20, near 20/20 in the left eye.  External examination 
bilaterally was normal.  Intraocular tension was 10 on the 
right eye and 11 on the left eye.

The Board finds that the evidence of record does not reflect 
overall disability that warrants a disability rating greater 
than 10 percent.  38 C.F.R. § 4.7.  In 
order to warrant even the minimal compensable rating of 10 
percent for impaired vision, the veteran would have to 
demonstrate a minimum corrected vision of 20/50 in her 
service-connected eye.  See 38 C.F.R. § 4.75, 4.84a, 
Diagnostic Codes 6078, 6079 (2005).  The most recent medical 
records revealed corrected vision of no worse than 20/25 in 
the left eye and 20/20 in the right.  Thus, a higher rating 
is not warranted for impaired vision.  Absent objective 
evidence of disability supporting the veteran's complaints, 
and the post-service medical record that provides evidence 
against a higher evaluation, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's chronic iritis.  38 
C.F.R. § 4.3.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b)(1).  
That is, the evidence does not reflect, and the veteran does 
not allege, exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment. Id.  Thus, there is no suggestion that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated August 2002, November 
2002, and January 2004, as well as information provided in 
the September 2005 and April 2006 supplemental statements of 
the case, the RO advised the veteran of the evidence needed 
to substantiate her claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the September 2005 and April 2006 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in her possession prior to the August 
2002 rating decision on appeal in accordance with Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), she was 
instructed by letter dated January 2004 to inform the RO if 
there was any other information that she thought would 
support her claim.  In addition, the veteran has not made any 
showing or allegation of any defect in the provision of 
notice that resulted in some prejudice toward her.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the March 2006 letter, the 
veteran was explicitly provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for an increased rating and establish an effective date for 
her service-connected disability.  The Board finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and multiple VA examinations.  
In addition, the veteran provided private treatment records 
and physician letters as well as lay evidence in the form of 
personal statements.  

There have been no allegations of outstanding evidence and 
the veteran explicitly stated in a September 2005 
correspondence that there was no further evidence relevant to 
her Bartholin's cyst service connection claim.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A.  § 5103A.      

ORDER

Service connection for Bartholin's cyst, status post 
marsupialization, is denied.  

An initial disability rating greater than 10 percent for 
chronic iritis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


